Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ filing of amended claims dated 11/26/2019. Claims 1-6 are pending and are being examined based on the merits herein. 
Application Priority
This application filed 08/30/2019 is a national stage entry of PCT/JP2017/ 008206, International Filing Date: 03/01/2017.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 11/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to law of nature and abstract idea without significantly more. This judicial exception is not integrated into a practical application for the reasons set forth below.
Claims are analyzed based on the guidance provided in the MPEP sections 2104, 2105 and 2106, also please see the flow chart below.

    PNG
    media_image1.png
    883
    619
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Eligibility Step 1: Whether a claim is to a statutory category: 
Claim 1 is directed to a method of predicting the likelihood that a patient will respond therapeutically to a pancreatic cancer treatment comprising the administration of 2-[(2S)-1- azabicyclo[2.2.2]oct-2-yl]-6-(3-methyl-1 H-pyrazol-4-yl)thieno[3,2-
STEP (1): determining a KRAS gene mutation status of a sample from a patient, and STEP (2): predicting an increased likelihood that the patient will respond therapeutically to the pancreatic cancer treatment if the patient has the presence of KRAS gene mutation(s).
Claim 1 recites a step or act, i.e., determination of a KRAS gene mutation status of a sample from a patient and predicting the response to a therapy based on the result. Thus, the claim is directed to a process, which is one of the statutory categories of invention (Step 1: YES).
Eligibility Step 2A and Two Prong Inquiry: Whether a claim is directed to a Judicial Exception.
The claim has been analyzed to determine whether it recites a judicial exception (JE) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Interna Ltd., 496F. App 'x 65 (Fed. Cir. 2012)]. (This is directed to step 2A, prong 1 of the 2019 PEG). The claims were then analyzed to determine whether they recite an element or step that integrates the judicial exception into a practical application [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)] (this is directed to step 2A, prong 2 of the 2019 PEG). In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 
The steps of measuring KRAS mutation and prediction based on the outcome is considered a judicial exception of natural law/phenomenon and abstract idea. The prediction that the patient will respond therapeutically to compound 1 is an abstract idea because it can occur entirely within the mind. 
The next step involves determining if there are any steps or elements that integrate the judicial exceptions into a practical application. In the instant situation, the step of determining the KRAS mutation in a subject and then predicting that a subject will respond to therapy with compound 1 based on the KRAS mutation are data gathering steps. Therefore, the judicial exceptions of the claims are not integrated into a practical application.
The steps involve a) determining a KRAS gene mutation status of a sample from a patient and (b) predicting a response based on the result/outcome for therapy. Steps a) and b) are well-known, routine and conventional in the technology and not significantly more than the judicial exception. Claim 1 recite judicial exception(s) (natural phenomenon and abstract idea) (Step 2A: YES).
Eligibility Step 2B: Whether a claim recites additional elements that amount to significantly more than the Judicial Exception.
Analysis of the claim as a whole indicates that this claim is focused on a process of determination of KRAS gene mutation and predicting the response based on the 
The claim is patent ineligible because it is directed to a natural law/naturally occurring phenomenon (KRAS mutation in a patient sample) and mental steps and processes; Step 2A) which is a judicial exception and further does not recite additional elements either alone or in combination, that amount to significantly more (judicial exception; Step 2B, Part 2).
The relationship between KRAS mutation in a patient sample and a standard level is not patent eligible. The claims set forth the steps of gathering information (determining KRAS mutation status), wherein said mutations of the gene are a naturally occurring phenomenon (a judicial exception) and then comparing the gathered information using a “rule” (a comparison) to apply the comparison to identify a medical option (predicting responsiveness to a compound of general formula I). In brief, the claim provides information relating to whether the comparison will or will not lead to responsiveness to treatment with compound 1. 

Applicant is reminded that in Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself." Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”. Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at_(slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191-192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken 
It is additionally noted that steps such as diagnosing, predicting, determining merely recite the natural correlation. The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of nature while adding the words "apply it.” CLS Banklnt’l, 134 S.Ct. at 2358; Prometheus, 132 S. Cl, at 1294. Further, general steps of “treating” a particular disease or disorder without any particular therapy recited is taken as instructions to apply the natural law.
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that a natural correlation/phenomena exists. Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.
For these reasons, claim 1 is rejected under 35 USC 101 as being directed to non-statutory subject matter.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP §2172.01. For example, who is the drug administered to? The method of claim 1 is missing essential steps. 
Claims 1, 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims 3-6 recite a limitation of ‘increased likelihood’. As per the dictionary, the term increased is defined as ‘become or make greater in size, amount, intensity, or degree’. The term ‘increased likelihood’ is not defined by the claims or the specification, the specification does not provide an adequate standard for ascertaining the requisite degree to what increased likelihood is compared to. Is the increased likelihood increased by certain degree or amount or to a standard or for example 10% or 15% and what is it compared to? Clarification is required. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Homma et al. (US 20130029969) in view of Bournet et al. (European J of Cancer, 54, 2016, 75-83) and Velculescu et al. (US 20180155770, filing date: Feb 18 2016; effective filing date US Prov. 20150220). 
The instant claim 2 is to a method of treating a patient with a pancreatic cancer comprising the steps of: STEP (1): determining a KRAS gene mutation status of a sample from a patient, STEP (2): identifying 2-[(2S)-1-azabicyclo[2.2.2]oct-2-yl]-6-(3-methyl-1H-pyrazol-4- yl)thieno[3,2-d]pyrimidin-4(3H)-one (Compound 1) and/or tautomers thereof or a pharmaceutically acceptable salt or hydrate thereof, wherein Compound 1 has the structure:
			
    PNG
    media_image3.png
    152
    297
    media_image3.png
    Greyscale
          comprising the steps of: 
STEP (1): determining a KRAS gene mutation status of a sample from a patient, and STEP (2): predicting an increased likelihood that the patient will respond therapeutically to the pancreatic cancer treatment if the patient has the presence of KRAS gene mutation(s).
Homma teachings relates to fused heterocyclic compounds of formula I, having a strong cell division cycle 7 (Cdc7) inhibitory activity, which is useful for the treatment of cancer. 





    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    145
    603
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    140
    598
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    139
    592
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    140
    471
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    144
    602
    media_image9.png
    Greyscale

The reference further teaches the use of the CDC7 inhibitor compounds in the treatment of pancreatic cancer (See [0564], [0565]). 
Homma is not explicit in teaching of the determination of KRAS gene mutation status of a sample from a patient or the other steps as in claims 3-6. 
	 Bournet teaches mutation of the KRAS oncogene in pancreatic cancer is responsible for permanent activation of the P21 RAS protein and the cascade of signalling pathways. Quantitative polymerase chain reaction technology provides reliable assessment of KRAS mutations, both in tissues and from fine-needle aspiration biopsies. Numerous studies report that the combination of endoscopic ultrasound-guided cytopathology and a KRAS mutation assay can improve the positive and differential diagnosis of pancreatic cancer, differentiating between benign versus malignant solid pancreatic cancer, and reducing false-negative results compared to cytopathology alone. In addition, the presence of a KRAS mutation is frequently associated with a worse prognosis, both in cases of advanced and resected tumours (see Abstract). See Fig. 1 for scheme of KRAS mutations. Further taught is that KRAS 
	Velculescu et al. teaches genomic alterations in the tumor and circulation of pancreatic cancer patients. The reference teaches several genetic alterations have been identified in pancreatic cancers, including those in the CDKN2A, SMAD4 and TP53 tumor suppressor genes, and in the KRAS oncogene [0003]. Also taught is a method for testing a human comprising testing plasma of a human collected after surgical resection of a pancreatic adenocarcinoma for the presence of cell-free tumor DNA, wherein the cell-free tumor DNA contains a somatic mutation present in the pancreatic adenocarcinoma but not present in tissues that are not pancreatic adenocarcinoma, wherein the cell-free tumor DNA is a mutant gene selected from the group consisting of KRAS, BRAF, and PIK3CA (claims 8, 25). 
	From the teachings of Bournet and Velculescu, a person of ordinary skill in the art would have found it obvious that KRAS and tp53 mutations are associated with pancreatic cancer. A person of ordinary skill in the art would have been motivated to check the status of KRAS and tp53 mutation with techniques (e.g. assay) as described in Bournet for diagnosis and treatment of pancreatic cancer. From the combined teachings of the prior art one of ordinary skill in the art would have found it obvious to 
						Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627